DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 6
	“the multiple domains” should be changed to: --the at least one of multiple domains --
2.	 In Claim 2, line 9
	“a first domain”  should be changed to: -- the first domain --
3.	 In Claim 4, line 4
	“the first time window”  should be changed to: -- a first time window --
4.	 In Claim 4, line 9
	“the confidence weight of the initial keyword to the confidence weight”  should be changed to: -- the first confidence weight of the initial keyword to the first confidence weight --

	“a sum of the first confidence weights”  should be changed to: -- a sum of first confidence weights --
6.	 In Claim 6, line 2
	“the activation threshold”  should be changed to: -- an activation threshold --
7.	 In Claim 7, line 8
	“the respective”  should be changed to: -- a respective --
8.	 In Claim 8, line 12
	“the multiple domains” should be changed to: --the at least one of multiple domains --
9.	 In Claim 9, line 10
	“a first domain”  should be changed to: -- the first domain --
10.	 In Claim 10, line 2
	       “the confidence weight”  should be changed to: -- the first confidence weight --
11.	 In Claim 10, line 3
	       “the activation criteria”  should be changed to: -- an activation criteria --
12.	 In Claim 11, line 10
	“the confidence weight of the initial keyword to the confidence weight”  should be changed to: -- the first confidence weight of the initial keyword to the first confidence weight --
13.	 In Claim 11, line 12
	“a sum of the first confidence weights”  should be changed to: -- a sum of first confidence weights --
14.	 In Claim 13, line 3
	“the activation threshold”  should be changed to: -- an activation threshold --

	“the respective”  should be changed to: -- a respective --
16.	 In Claim 15, line 10
	      “the multiple domains” should be changed to: --the at least one of multiple domains --
17.	 In Claim 16, line 10
	       “a first domain”  should be changed to: -- the first domain --
18.	 In Claim 17, line 3
	       “the confidence weight”  should be changed to: -- the first confidence weight --
19.	 In Claim 17, line 3
	       “the activation criteria”  should be changed to: -- an activation criteria --
20.	 In Claim 19, line 3
	“the activation threshold”  should be changed to: -- an activation threshold --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received May 03, 2021.  Claims 1-20 have been fully considered and are persuasive. 


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed May 03, 2021. Claims 1-20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features an accumulative multi-cue activation of of domain-specific automatic speech recognition engine.
The closest prior art made of record is Pandya et al. (US 20170278512 A1) and Jiang et al. (US 20170133038 A1).
The cited reference (Pandya) teaches a directional keyword verification method and an electronic device using the same method. According to an exemplary embodiment, the proposed keyword verification method would include receiving an audio stream; analyzing the audio stream to obtain at least a word; determining whether the word matches a key word from a keyword database; assigning the word as a filler if the word does not match the keyword from the keyword database; determining whether a vowel pattern of the word matches the vowel pattern of the keyword if the word matches the key word from the keyword database; assigning the first word as a trigger or command word if the vowel pattern of the word matches the vowel pattern of the key word; and otherwise assigning the word as a filler if the vowel pattern of the word does not match the vowel pattern of the key word. 

The cited references (Pandya & Jiang) fails to disclose a memory storing a multi-cue activation module that, based on a determination the audio stream relates to a first domain, activates a domain-specific automatic speech recognition (DS-ASR) engine to perform speech-to-text conversion on the audio stream; an output device; a processor coupled to the at least one microphone, the memory, and the output device, and which executes the multi-cue activation module that enables the electronic device to: detect an initial keyword within the audio stream, the initial keyword being stored in a database comprising multiple keywords, each of the multiple keywords being related to at least one of multiple domains stored in the database, the database storing a first confidence weight for each of the multiple keywords that are related to a first domain among the multiple domains, each first confidence weight indicating a probability that a corresponding keyword relates to the first domain; identify, in the database, a first confidence weight of the initial keyword, the first confidence weight indicating a probability that the audio stream relates to the first domain; determine whether the first confidence weight of the initial keyword is at least equal to an activation threshold value; in response to determining that the first confidence weight of the initial keyword is at least equal to the activation threshold value, speech-to-text conversion activate the DS-ASR engine corresponding with the first domain to perform Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677